—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered January 4, 1983, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the People violated the rule set forth in People v Rosario (9 NY2d 286, rearg denied 9 NY2d 908, cert denied 368 US 866) and committed reversible error when they failed to turn over to the defense a UF-61 complaint report prepared by the police.
The People concede that the complaint report constitutes Rosario material (see, People v Ranghelle, 69 NY2d 56; People v Gilligan, 39 NY2d 769) but note that the report was merely the "duplicative equivalent” of material previously given to the defendant (People v Consolazio, 40 NY2d 446, 454, cert denied 433 US 914). Under those circumstances, the People argue that it was not error to fail to turn over the report which would have been cumulative only (see, People v Consolazio, supra).
We agree with the People. A review of the complaint report in question reveals that the statement contained therein is an exact word-for-word transcription of a statement contained in another document which the People did turn over to the defense. It is therefore clear that the complaint report was the "duplicative equivalent” of the material previously produced by the People and no error occurred (see, People v Ranghelle, supra; People v Consolazio, supra).
We have reviewed the defendant’s remaining arguments and find them to be without merit. Mangano, J. P., Bracken, Fiber and Harwood, JJ., concur.